Citation Nr: 1403668	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to VA educational assistance benefits in excess of the 40 percent rate under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 27, 2003 to June 3, 2003 with additional inactive service with the U.S. Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Education Center at the Atlanta RO, which awarded Post 9/11 GI Bill education benefits at the 40 percent rate.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an October 2011 videoconference hearing.  A transcript has been associated with the file.  


FINDINGS OF FACT

1.  The Veteran had a total of 128 days of active military service after September 10, 2001, from January 27, 2003 to June 3, 2003.

2.  The Veteran was honorably discharged from active service in June 2003 due to completion of the required active service.

3.  The Veteran's Marine Corps Reserve discharge was not an active service discharge.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance of more than 40 percent under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2013); 38 C.F.R. § 21.9640 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rate of Post 9/11 GI Bill Education Benefits

The Veteran contends that he had a discharge due to disability that entitles him to a 100 percent rate for Post 9/11 GI Bill education benefits.  For the reasons that follow, the Board concludes that a rate in excess of 40 percent is not warranted. 

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable if a Veteran either served at least 36 months of active duty after September 10, 2001 or served at least 30 continuous days of active duty service after September 10, 2001 and was discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).

Two DD 214's are of record.  The first indicates that the Veteran went on active duty for training from January to June 2000.  This service was prior to September 10, 2001, and is not qualifying for Post 9/11 GI Bill benefits.  The second indicates that the Veteran was called to active duty in support of Operation Enduring Freedom and served from January 27 to June 3, 2003.  The character of service was honorable and the narrative reason for separation was completion of required active service.  

The Veteran has also submitted a copy of a June 2006 Medical Evaluation Board (MEB) report which states that the Veteran had six years, five months active duty service.  This length of service corresponds the amount of time from the Veteran's induction into the Reserves until the MEB, and is inconsistent with the second DD 214, which showed four months, six days active service for that period, three months total prior active service, and four months, ten days of total prior inactive service as of June 2003.  If the MEB calculation of service was correct, the DD 214 should have shown approximately three years, five months active service instead.  Given the conflict between the MEB and the DD 214, the Board finds that the DD 214 is a more probative calculation of the Veteran's service.  

The second DD 214 describes a qualifying period of active service totaling 128 days after September 10, 2001.  The RO relied on this discharge and length of active service to award Post 9/11 GI Bill benefits.  See 38 C.F.R. § 21.9640.  

The Veteran argues that he was discharged due to a service-connected disability.  He contends that he injured his back during his period of active service and that this injury resulted in a physical profile that prevented him from participating in the Marine Corps, ultimately leading to the June 2006 MEB which recommended discharge for disability.  He is in receipt of service connection for a disc herniation at the L5-S1 level, with mild degenerative changes, status post hemilaminotomy and discectomy, and radiculopathy of the right lower extremity.  

Unfortunately, the Veteran does not distinguish between active duty and Reserve service.  His original claim and Notice of Disagreement state that he was discharged from the Marine Corps due to a back disability.  This is contradicted by his second DD 214.  In his October 2010 Form 9, he indicated that he suffered a serious back injury while on active duty and after being released from active duty, he was evaluated and found not eligible to attend Reserve drill, ultimately leading to the PEB's recommendation of discharge for the back disability.  His testimony before the undersigned was to the effect that he was discharged from the Reserves, not active duty, for a disability.  Service in the Reserves is not "active duty" unless the individual was called to active duty.  38 C.F.R. § 21.9505.  The Veteran was called to active duty from January 27 to June 3, 2003.  Although he insists the 2006 discharge should be qualifying, he has admitted that the 2006 discharge was from the Marine Corps Reserve.  

Based on the foregoing, the Board finds that the Veteran had 128 days of active duty service after September 10, 2001, that he was discharged for completion of active service, and that the 2006 Reserve discharge is not qualifying for Post 9/11 GI Bill education benefits purposes.  As a result, the Board finds that the Veteran had less than six months active duty service after September 10, 2001.  An award of Post 9/11 GI Bill educational assistance in excess of the 40 percent rate is not warranted.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  

The Board concludes that the application of law to the facts of this case is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for education benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013).  The relevant facts are not in dispute in this case although the Veteran contests the characterization of them.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  Similarly, any deficiency in compliance with the duties in 38 C.F.R. § 3.103(c)(2) would also constitute harmless error.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


ORDER

Entitlement to VA educational assistance benefits in excess of the 40 percent rate under the Post-9/11 GI Bill is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


